               Case 3:21-cr-00021-CRB Document 29 Filed 05/13/21 Page 1 of 1




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 YOOSUN KOH (CABN 5245220)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7034
 7        FAX: (415) 436-7234
          Yoosun.Koh@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                                                     ) NO. 21-CR-00021 CRB
                                                                                   )
14           Plaintiff,                                                            ) STIPULATION REGARDING IMPOSITION OF
                                                                                   ) $100 SPECIAL ASSESSMENT AT SENTENCING
15      v.                                                                         ) ORDER
                                                                                   )
16   OMAR POPE,                                                                    )
                                                                                   )
17           Defendant.                                                            )
                                                                                   )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant Omar Pope, that the Court imposed a mandatory $100 special assessment on the defendant at

21 the sentencing hearing held on May 12, 2021 in the above-captioned case.

22           IT IS SO STIPULATED.
23 DATED: May 12, 2021                                                                          /s/                  ___
                                                                                       YOOSUN KOH
24                                                                                     Assistant United States Attorney
25
     DATED: May 12, 2021                                                                        /s/               ___
                                                   S DISTRICT
26                                             TA
                                                 TE           C                        DANIEL BLANK
                                                                                       Counsel for Defendant Omar Pope
                                                                         O
                                        S




                                                                          U
                                      ED




                                                                           RT




27                                                    VED
                                  UNIT




                                                 APPRO
                                                                               R NIA




      Date: May 13, 2021
28                                                        les R. B
                                                                   re   yer
                                   NO




                                                       har
                                                Judge C
                                                                              FO
                                   RT




                                                                              LI




                                           E
                                      H




                                                                         A




     STIPULATION RE. SPECIAL ASSESSMENT
                              RN
                                 D IS T IC T O
                                               F
                                                 C
                                       R
     21-CR-00021 CRB                                                                                                       v. 7/10/2018
